DETAILED ACTION
This office action is in response to Applicant’s submission filed 11/25/2020.
Claims 1-20 are pending and subject to restriction and/or election requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.             Claims 1-8 and 17-20 are drawn to a method/system for determining and monitoring incident severity level(s) in an incident management system, classified in CPC G06Q 10/0637.
II.            Claims 9-15 are drawn to a method for determining a change in state on a site server, classified in CPC G06Q 10/0637.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instance case, Invention I has separate utility such as for constructing a a LPSG to identify any license models and any target elements associated with the licensable product.  Invention II has separate utility such as for constructing a plurality of graph superstructures in accordance with a plurality of licensable products and a plurality of associated properties.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  There would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:

Invention I includes at least the following distinct feature(s):  generating an incident with a first severity level when the change is not detected based on the first condition; monitoring the log on the site server for the change in the state of the update process based on a second condition; and interacting with a site incident management system to generate a second incident with a second severity level within the site incident management system when the change is still not detected based on the second condition.
Invention II includes at least the following distinct feature(s):  detecting an event on a site server associated with an update process; monitoring for a change in a state for the event based on a first condition. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683